      Case 3:18-cv-00705-VLB Document 116-3 Filed 11/12/19 Page 1 of 3




                        UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT


CONNECTICUT FAIR HOUSING CENTER
et al.,
                    Plaintiffs,
       v.
                                                      No. 3:18-CV-705 (VLB)
CORELOGIC RENTAL PROPERTY
SOLUTIONS, LLC,
                    Defendant.



                                  Index of Exhibits


Exhibit 1    CoreLogic Resident Screening Website
Exhibit 2    “Criminal Search Services” product brochure, 2016-present
Exhibit 3    “Criminal Search Services” 2006 website
Exhibit 4    “Criminal Search Services” 2009 website
Exhibit 5    “Criminal Search Services” 2014 website
Exhibit 6    2016 CoreLogic Response to WinnResidential Request for Proposals
             (filed under seal)
Exhibit 7    “Criminal Screening” 2018 website
Exhibit 8    2016 Registry CrimSAFE product sheet
Exhibit 9    2011 article by CoreLogic executive
Exhibit 10   “Registry CrimCHECK” 2008 website
Exhibit 11   CrimSAFE product information attached to 2018 trademark renewal
Exhibit 12   2009 Criminal Search Services
Exhibit 13   CoreLogic training for sales and account managers (filed under seal)
Exhibit 14   Excerpts from Deposition of Robert Lindenfelzer
Exhibit 15   Excerpts from Deposition of Robert Thomas
Exhibit 16   Excerpts from Deposition of Lynn Bora
Exhibit 17   Excerpts from Deposition of Bagrat Bayburtian

                                         1
      Case 3:18-cv-00705-VLB Document 116-3 Filed 11/12/19 Page 2 of 3




Exhibit 18   Patent Application
Exhibit 19   2005 Registry CrimSAFE product sheet
Exhibit 20   Tri-State CrimSAFE product sheet
Exhibit 21   2006 Criminal Search Services
Exhibit 22   "Manage CrimSAFE" configuration web page (filed under seal)
Exhibit 23   CrimSAFE configuration instructions (filed under seal)
Exhibit 24   Excerpts from Deposition of Naeem Kayani (unredacted copy filed
             under seal)
      Exhibit 10   CrimSAFE Decisions Report
Exhibit 25   Email from CoreLogic account manager to WinnResidential (filed
             under seal)
Exhibit 26   Excerpts from Deposition of Stacie Dachtler
             (unredacted copy filed under seal)
Exhibit 27   Excerpts from Deposition of Angela Barnard
             (unredacted copy filed under seal)
Exhibit 28   Expert Report of Lila Kazemian
Exhibit 29   Excerpts from Deposition of Yvonne Rosario
Exhibit 30   CoreLogic Lease Decision Report for Mikhail Arroyo's rental
             application
Exhibit 31   2017 CoreLogic training for WinnResidential (filed under seal)
Exhibit 32   Declaration of Salman Kazerounian
      Exhibit A    Transcript of Recorded Hearing of Carmen Arroyo
Exhibit 33   2018 CoreLogic training for WinnResidential (filed under seal)
Exhibit 34   Fair Housing compliance certificate
Exhibit 35   Defendant's RFA responses
Exhibit 36   CrimSAFE Decisions Report (filed under seal)
Exhibit 37   Excerpt from Deposition of Carmen Arroyo
Exhibit 38   WinnResidential’s Affidavit-Answer to CHRO Complaint
Exhibit 39   Lease Recommendation Report
Exhibit 40   Notice of Withdrawal of Charges
Exhibit 41   Defendant's RFP responses

                                        2
      Case 3:18-cv-00705-VLB Document 116-3 Filed 11/12/19 Page 3 of 3




Exhibit 42   Expert Report of Christopher Wildeman
Exhibit 43   Excerpts from Deposition of Christopher Wildeman
Exhibit 44   CrimSAFE Decline Decisions by Race, CT Properties (filed under
             seal)
Exhibit 45   Declaration of Christine Webber
Exhibit 46   CrimSAFE clients with properties in CT (filed under seal)
Exhibit 47   CrimSAFE Decline Decisions by Race, CT Residents (filed under
             seal)
Exhibit 48   Excerpts from Deposition of Jay Kaycirk
Exhibit 49   CrimSAFE settings for CT properties (filed under seal)
Exhibit 50   CrimSAFE decisions for WinnResidential (filed under seal)
Exhibit 51   Excerpts from Deposition of Lila Kazemi




                                        3
